Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 

Response to Communication(s)
2.	The present Office Action is based upon the original patent application filed on 10/04/2019 as modified by the preliminary amendment filed on 11/28/2019. Claims 1-20 are now pending in the present application for examination.
	
Information Disclosure Statement
3. 	The information disclosure statements filed on 04/22/2020 and 07/24/2020 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. It has been considered and placed in the application file.

Specification
4. 	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
5.	Claims 6, 13 and 20 are objected to because of the following informalities:

Regarding claim 6, line 2, the claimed expression “... one or more use plane (UP) resources ...”. 
Same objection’s reason to claim 13, line 2 and claim 20, line 3 for the claimed expression “... one or more use plane (UP) resources ...”.
However, when looking into the application’s specification, specifically at paras. 5-6, it appears that the claimed expression is referred to as “user plane (UP) resources”.
Thus, for the purpose of examination, the claims will be interpreted as ‘user plane (UE) resources’ as below.

Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (U.S. 2021/0022099; hereinafter refer as ‘Kumar’) in view of Huang-Fu et al. (U.S. 10,142,251; hereinafter ‘Huang-Fu’).
	
	- In regard to claims 1 and 14, Kumar discloses a method implemented in an apparatus as a user equipment ‘UE’ (for example see UE 100 in fig. 27; page 17, para 281; wherein the ‘processor’ is configured to perform processes and communicator 140 is the ‘modem’ configured for communicating with external devices via wireless network as disclosed in page 1, para 1; page 20, para 309), which comprises
establishing a protocol data unit ‘PDU’ session between a modem of the apparatus and a network node of a wireless network responsive to a trigger by an application executed on the processor (for example see fig. 27; page 7, para 106; page 21, para 319); 
forwarding a query from the application for an indication provided by the network node on whether the established PDU session is an always-on PDU session (for example see figs. 18, 27; page 7, para 106; page 13, paras 214-216; wherein the ‘query’ is the service request for user plane/DRB resources; and indication of (PDU) type send from the AP 110 is the ‘indication provided by the network on an always-on PDU’); and 
receiving the indication provided by the network node (for example see step 3 in fig. 18; page 13, paras 214-216).
In case, the applicants may argue that the specified ‘query’ is not the service request for user plane/DRB; however, such lacking limitation ‘query’ is well known in the art and disclosed by Huang-Fu.
In an analogous art, Huang-Fu discloses for system/device and method for control maximum transmission unit ‘MTU’ using AT commands; wherein the AT commands are used to query MTU parameters from the network is disclosed (for example see fig. 6; col. 2, lines 49-53; col. 5, lines 7-31).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to implement the ‘query’ teaching of Huang-Fu into the AT command for service request of Kumar with the motivation to avoid fragmentation as specified in Huang-Fu: col. 2, lines 49-52.

	- Regarding claim 7, the combination of Huang-Fu and Kumar also discloses for the method implementable in an apparatus as a user equipment ‘UE’ (for example see Kumar: UE 100 in fig. 27; page 17, para 281), which comprises 
receiving, by a processor of the apparatus, a protocol data unit ‘PDU’ session establishment accept message from a network node of a wireless network during establishing of a PDU session between the UE and the network node (for example see Kumar: fig. 27; page 1, para 1; page 3, para 39; page 13, para 219; page 18, para 301); and 
forwarding, by the processor, to an application executed on the processor an indication provided by the network node on whether the PDU session is an always-on PDU session (for example see Kumar: figs. 18, 27; page 7, para 106; page 13, paras 214-216; wherein the always-on or priority PDU is sent to application processor ‘AP’/upper layer to establish the PDU session; and wherein the indication of (PDU) type send from the AP 110 is the ‘indication provided by the network on an always-on PDU’).

	- In regard to claims 2, 9 and 15, in addition to features recited in base claims (see rationales discussed above), the combination of Huang-Fu and Kumar also discloses for forwarding AT command +CGCONTRDP to the modem (for example see Kumar: page 15, para 242; Huang-Fu: AT command +CGCONTRDP in fig. 5; step 612 in fig. 6).

	- Regarding claim 8, in addition to features recited in base claim 7 (see rationales discussed above), the combination of Huang-Fu and Kumar also discloses for
for example see Kumar: figs. 18, 27; page 7, para 106; page 13, paras 214-216; page 15, para 242; wherein the ‘query’ is the service request for user plane/DRB resources; and indication of (PDU) type send from the AP 110 is the ‘indication provided by the network on an always-on PDU’); and 
receiving the indication provided by the network node (for example see Kumar: step 3 in fig. 18; page 13, paras 214-216; page 15, para 242).
In case, the applicants may argue that the specified ‘query’ is not the service request for user plane/DRB; however, such lacking limitation ‘query’ is well known in the art and disclosed by Huang-Fu.
In an analogous art, Huang-Fu discloses for system/device and method for control maximum transmission unit ‘MTU’ using AT commands; wherein the AT commands are used to query MTU parameters from the network is disclosed (for example see Huang-Fu: fig. 6; col. 2, lines 49-53; col. 5, lines 7-31).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to implement the ‘query’ teaching of Huang-Fu into the AT command for service request of Kumar with the motivation to avoid fragmentation as specified in Huang-Fu: col. 2, lines 49-52.

- In regard to claims 3, 10 and 16, in addition to features recited in base claims (see rationales discussed above), the combination of Huang-Fu and Kumar also discloses for 
for example see Huang-Fu: ‘possible response(s)’ in fig. 5), and wherein one of the plurality of parameters indicates whether the established PDU session is or is not an always-on PDU session as indicated by the network node (for example see Kumar: Tables 3-5, 7, 9; page 3, para 39). 

- Regarding claims 4, 11 and 17-18, in addition to features recited in base claims (see rationales discussed above), the combination of Huang-Fu and Kumar also discloses for Always-on PDU session indicator <Always-on_ind> (for example see Kumar: Tables 3-5, 7, 9; page 3, para 39; wherein setting the value “0” or “1” for not always-on or always-on would seem to be a matter of system/programmer’s choice(s)).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to include the value “0” or “1” for the always-on or not for PDU session indicator of the combination of Kumar and Huang-Fu would seem to be a matter of system/programmer’s choice(s).

- In regard to claims 5, 12 and 19, in addition to features recited in base claims (see rationales discussed above), the combination of Huang-Fu and Kumar also discloses for establishing the PDU session responsive to the UE switching from an idle mode to a connected mode (for example see Kumar: page 3, para 31; page 4, para 45; page 17, paras 283, 293). 

- Regarding claims 6, 13 and 20, in addition to features recited in base claims (see rationales discussed above), the combination of Huang-Fu and Kumar also discloses for  
for example see Kumar: page 3, para 31; page 4, para 45; page 17, paras 283, 293).

7. 	Examiner's Note: In the case of amending the claimed invention, Applicant is respectfully requested to identify the portion(s) or passage(s) as originally filed of the specification, which dictate(s) the structure relied on for proper interpretation on which these amendments are based, including the amended dependent claims in the corresponding embodiment, are based; indicate how the subject-matter of the new claim differs from the state of the art and significance thereof; and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Addepalli et al. (U.S. 10,477,601) and Huang-Fu et al. (U.S. 10,708,190 and U.S. 10,911,979) are all cited to show system/devices and methods for improving the session management by using AT commands in wireless telecommunication networks, which are considered pertinent to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tri H. Phan, whose telephone number is (571) 272-3074.  The examiner can normally be reached on M-F (8:00Am-4:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H. Pham can be reached on (571) 272-3179. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.


/TRI H PHAN/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        


February 21, 2021